Title: To George Washington from James Cleveland, 12 May 1775
From: Cleveland, James
To: Washington, George



Sir
May 12th 1775 Kanhawa at The great bend

These Fue lines Comes to let you know that we are all Well & & & And on April 5 I Got to Gilbert Sympsons Whear I Found all the hands; & Nothing Ready but What I Gave you & Account of but the Articles hear after menched; one Cannae Made by your one [own] hands, two Do Made last year; 9 Axes so I bought one Cannae of Sympson at 20/ And one more I Got Which Made Five With my one after I had got loaded I found I Could Not Tacke in all; so I left three bareles of Corn which I hope you would bring with you, Cpt. Crawford Came down To Me just as I was ready to set of, & said he thought I was Loaded to Deap & Would have me to tack one of Mr John wests I Did Refuse to Do it at First as my let Ter was seald; but Remembring your In Structsions was to Consult him but I had reason to Wish

I had Not For it was Stove, tho I Could Not see it so I Was a bliged to leave hur he all so Prest Me To tack white & he turns out well as yet I tuck him After the letter was seald If you have got any of the letters They are all Numberd but the First & seCont on the 10 of The sam Instant I Inbarcket For the Canhawa but the Winds weare so high that I Could Not go above half time on the 18 of the same Instant I had the miss Fortain to Loos the bst Cannoe & Six bareles of Corn one Gun, on the 22 of the same Instant I got to the land then I sot the hands To helveing & fixen, that No time might be lost I proseded To Search out a place I Spent three Dayes be Fore I Could Fix on the Spot Cald the great bend & on the 26 Day of The same Instant I got to the spot Wheare I proseded as directd First the peach Carnals petatoes seads Corn that Night Two of the sarvents Run a way by worter I set out With Five hands & the Night after got back with them; on the 3 Day of This Instant Five of them Run a way I proseded with fore hands Down the ohio as low as giaudot by this I thought I must have pst them then I made to search the Indains shore wheare I got the head man & a rifel which he had stole from the Camp he said thay set out for Pensecole but saw me Pase them Thay Concluded to go to the Shawne town on great musk kingdom as he had been lost five Dayes from the rest I thought I Could ketch them before thay Could git to the town so Marchet a Day but found I Could Not by the tracks I saw so I returnd To The Camp to provide For the jurney & this Day Sets out to the town With one hand the best Diat in the last viorge was worter And wild Weads Which Made Willum Skilling & one of stefens hands give out & weare two Dayes & half before thay Made Camp, the sarvents keeps me & the hiord hands huntting of tham I am bulding a house to lock them in of Nights as there is No other Way to kep them tell you Come out & see What is to be Done For this place Would Not Doe for sarvints Was Not my Credet at stack I should have given up For the time I loos is More then thay are Worth I have the porest set of hands In flesh That Iver I saw & at this time has but 28 bushells of Corn our Meat Is all out & game is as scase hear as it is in loudown so that We have No meat & the fish would Not bite or there is None To bite you know how many hands you have hear Stefenes has got all his hands & I thinck thay are good I hired one hand So that you are abel to judg how

long our Corn would last I have searcht my selef for game but finds there is None to Speak of in less then 25 or 35 miles & that right threw the hiles Wheare SCarsell a man Can go I have been bey Worter But finds No game that the hunters are Not in fault I am Told fish would be very plenty soon if so I shall Want lines As I have hunters & game to be had at a great Distance I am Resolved to Mack all I Can by Skines when thay are in season If We ketch fish I should be glad to have some flower but that or Corn Must be had for all hands & there is None to be had hear Near or then Green brior, Wich is two fear [far] so shall Mack the best of What I have Tell you Come out & see What you Can bring For us I have put betwen 15 & 20 acres in Corn Which is all I Can tend as I have but 8 hoes & them stumps one of Which Is brock the lands hear is the Worst to Clear that Ever I saw And so you Would see when you Come out—We are sot in to buld I am a Mind to trie Which is the spediest way bulding or Clearing I am shore that Clearing is if it weare Not so bad with treaes ⟨Grubes⟩ & at this time the Weade & Grass is wast high & some more As I have Not got much done yet And am at a great Distance from you it may appear to you that more might been Done but you must not thinck that ther is any time lost while I am hear that Can be hope had Not the sarvants run a way ⟨I⟩ Mought have had more Done the peoples Cloes Would be wore out Except britches & hats by the faul Shues ma be had hear.
This garroson I under stand is to be brock up there is plenty of Mataxes for sail Near a 100 head of Cattel Fine Cowes And Calves Cpt. Russel sayes he thincks thay would sell As high as three pound or three pound tenn Such I have Not Seen but I have No money or I would by some of them I Entend To try to by some of them & Draw on you For the Cash I have had some talck with him a bout it he has promist To let Me have a Fue of them if I get them & you should Bring Flower out with you it Would mack up For this Bead liven this Letter Would Come Soon to hand If you should Not a Prove of it let me know it as soon as you Can as it Would bee a bout 5 or 6 weackes before thay are sold if I Find thay go at the price that Some thincks thay woud I shall try to by the ⟨hole⟩ What you would Not want I Would keep if you please but let me know by the first Letter you send to me I All so in tend to by mataxes as I have but two there is No hilling hoes & we want some[.] As We have Done

one house & Directed to praise as we go I think I have three of the most Proper hands sworn before Cpt. Rusell Majestrate of Finncasel County to a praise the Worck Done on this tract.
